DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2022, has been entered.
Response to Arguments
Applicant’s response to Office action was received on January 12, 2022.
In response to Applicant’s amendment of the claims, none of the elements/limitations of Applicant’s claims are currently being interpreted under 35 U.S.C. 112(f)/sixth paragraph.
In response to Applicant’s amendment of the claims, all of the prior art claim rejections, from the previous Office action, are hereby withdrawn.
In response to Applicant’s amendment of the claims, the 101 claim rejections have been correspondingly amended, below in this Office action.
Regarding the 101 rejections, Applicant first argues that the pending claims are not “directed to” an abstract idea.  In support of this argument, Applicant argues that the claims do not contain subject matter that falls under either category of “Certain methods of organizing human activity” that have been (and continue to be) used by Examiner in the 101 rejections.  Examiner addressed this issue in detail in the previous Final Office action, reprinted here for convenience:
9.  Regarding 101, Applicant first argues that the pending claims are not directed to an abstract idea.  As an initial matter, it is important to differentiate, for purposes of 101 analysis, between “reciting” a judicial exception and “being directed to” a judicial exception.  If the language of a claim sets forth subject matter that falls within a judicial exception, the claim can be said to “recite” the judicial exception.  This is the portion of 101 analysis known as Step 2A, Prong One.  However, just because a claim “recites” a judicial exception, it is not necessarily “directed to” a judicial exception; that determination is known as Step 2A, Prong Two.  In Prong Two, various considerations are available to help make the determination of whether a claim is “directed to” a judicial exception.  If the claim recites a judicial exception but is not directed to a judicial exception, it can typically be said that the claim integrates the judicial exception into a practical application, via the analysis with respect to the considerations.  See MPEP 2106.04(II)(A).
Applicant responds to Examiner’s analysis that the claims encompass a commercial shipping service by stating that this is not the standard.  Applicant continues that the question is not whether a commercial entity may perform some or all of the elements of applicant’s claims, but rather the question is whether the claims are directed to the alleged abstract idea grouping.  In response, as Examiner discussed above, it is indeed part of the analysis to determine if a claim is “directed to” an abstract idea.  That being said, Examiner’s finding that Applicant’s claims recite subject matter that encompasses a commercial shipping service is also part of the analysis.  To further explain, encompassing a commercial shipping service is relevant to the claims reciting commercial interactions, which is subject matter which falls into the abstract-idea category of “Certain methods of organizing human activity.”  By showing how subject matter representing “Certain methods of organizing human activity” is recited in the claims, Examiner is thus able to show that the claims recite an abstract idea.  Of course, it is then necessary under the analysis to determine if the claims are “directed to” an abstract idea, as well as to perform any further required 101 analysis after that.  Therefore, Examiner performed the correct analysis.
Applicant further argues that, although Applicant’s claims may involve a commercial activity (that is, may be performed by a commercial entity), the claims as a whole are not directed to certain methods of organizing human activity.  Examiner disagrees, under the following reasoning.  Applicant’s argument here seems to be based on that claim 23 (for example) does not explicitly state that the shipping service is commercial, or have explicit limitations like payment for the service.  That being said, claim 23 is clearly to a shipping service which anticipates problems along the route and allows for such problems to be mitigated.  While not stated explicitly, the delivery service here encompasses the situation in which it is a paid shipping service.  Under other steps of 101 analysis, if a claim encompasses both statutory and non-statutory matter, the claim is rejected under 101.  See MPEP 2106.03(II).  Even if the claims were not considered to involve a commercial activity, they still would recite “Certain methods of organizing human activity” because they manage relationships or interactions between people.  Finally, Applicant concludes that the claims are not “directed to” certain methods of organizing human activity, but that is a determination for Prong 2 of Step 2A, not Prong 1.
Applicant next argues that the claims do not recite “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”; Applicant reasons that the claims do not recite social activities, teaching, or following rules or instructions.  However, note that social activities, teaching, and following rules or instructions are listed here as examples of “managing personal behavior or relationships or interactions between people” and not as the only possibilities for that subject matter.  Note that the language “managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions)” is found in MPEP 2106.04(a)(2)(II).  Therefore, Examiner does not find this Applicant argument to be persuasive.

(Final Office action, October 13, 2021, pp. 9-11).
Applicant argues that the steps recited in the independent claims do not recite anything at all about contracts, legal obligations, advertising, marketing, sales, behaviors, or business relations.  This language is discussed in MPEP 2106.04(a)(2)(II)(B), which states:  “"Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations.”  Note the use of the word “include” in that quotation; this indicates that subjects in the list like advertising are types of “commercial interactions” or “legal interactions” but that the category may contain other types of “commercial interactions” or “legal interactions,” aside from what is explicitly in the list.  Applicant’s claims help mitigate a forecasted issue with an upcoming delivery route; delivery services are very commonly commercial, and Applicant’s claims encompass a commercial delivery service.  As Examiner explained in the Final Office action quotation above:  “Under other steps of 101 analysis, if a claim encompasses both statutory and non-statutory matter, the claim is rejected under 101.  See MPEP 2106.03(II).”
It is also worth noting that, if the claims encompass a commercial delivery service, several of the explicit examples of the category may follow from that.  For example:
a.  agreements in the form of contracts:  Depending on the applicable law in an area, a business transaction may be called a contract.  A shipping service is provided in exchange for payment.
b.  legal obligations:  See (a) immediately above.  The shipping customer may be legally obligated to pay, and the carrier may be legally obligated to deliver the shipment.
c.  marketing or sales activities or behaviors:  Marketing is a fairly broad term that encompasses more than advertising.  Part of marketing is the product provided; here, the product is a delivery service.
d.  business relations:  Business relations is a broad term.  By the term’s plain meaning, “business relations” could include virtually all interactions between a business and its customer(s).
Therefore, Examiner does not find this Applicant argument to be persuasive.
Applicant also references the October 2019 USPTO 101 guidance, which states that “Certain methods of organizing human activity” is not to be expanded beyond the enumerated sub-groupings except in rare circumstances.  Note that Examiner has not created new sub-groupings for “Certain methods of organizing human activity,” but rather Examiner has explained how the subject matter falls within the already enumerated sub-groupings.
Applicant next argues that, although the claims may involve humans (i.e., humans may perform one or more elements of the claims), the claims do not recite social activities, teaching, or following rules or instructions.  Applicant continues that the Office failed to provide any legal precedent, reasons, or bases for why Applicant’s claims recite “managing personal behavior or relationships or interactions between people.”  Examiner disagrees.  For example, the 101 rejection for Claim 23 below in this Office action states:  “- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interaction between the user and the delivery service (which may encompass humans).”  (This language was present in the immediately previous version of Claim 23’s 101 rejection, as well.)  The first part of that quotation reflects language in MPEP 2106.04(a)(2)(II)(C), which states:  “The sub-grouping "managing personal behavior or relationships or interactions between people" include social activities, teaching, and following rules or instructions.”  The second part of the quotation from the 101 rejection, earlier in this paragraph, represents Examiner’s claim(s)-specific reasoning why the claim(s) recite subject matter which falls in that sub-category (“manages interaction between the user and the delivery service (which may encompass humans)”).  Since the MPEP represents USPTO application of law, Examiner disagrees with Applicant’s argument that the Office failed to provide any legal precedent, reasons, or bases for why Applicant’s claims recite “managing personal behavior or relationships or interactions between people.”
Examiner disagrees with Applicant’s argument that the claims do not recite following rules or instructions.  For example, Claim 23 allows a user to select a mitigation option from a set of mitigation options, and the delivery service then goes forward following such instructions.  In addition, similar to “commercial or legal interactions” earlier, the MPEP indicates that "managing personal behavior or relationships or interactions between people" includes social activities, teaching, and following rules or instructions.  Since “include” is non-limiting, this means that other subject matter beyond “social activities, teaching, and following rules or instructions” would also fall in this sub-category, as long as it qualifies as "managing personal behavior or relationships or interactions between people."  Both the delivery service and the user may involve humans.  The user may be a human customer paying the delivery service to ship the object.  The delivery service may be a business having human owner(s), human shipping vehicle operator(s), and other human workers.  Even if none of them are recited in a claim as specifically being human beings, human beings are not explicitly excluded from these parties; therefore, the claims encompass having human beings in these roles.  The humans in those roles would interact with each other.  For example, the customer selects a mitigation option, and the delivery service is intended to carry out that customer selection.  As stated earlier with respect to “commercial or legal interactions”:  “Under other steps of 101 analysis, if a claim encompasses both statutory and non-statutory matter, the claim is rejected under 101.  See MPEP 2106.03(II).”  Therefore, Examiner does not find this Applicant argument to be persuasive.
Applicant next argues that the claims integrate any alleged abstract idea into a practical application.  In support of this argument, Applicant references the first “transmitting...” paragraph in Claim 23, as well as the Trading Technologies decision.  See Trading Techs. Int'l, Inc. v. CQG, Inc., 675 Fed. Appx. 1001 (Fed. Cir. 2017).  Applicant argues that this claimed feature is similar to feature(s) in claims found eligible in Trading Technologies.  Examiner disagrees, under the following reasoning.
Let us start with a review of the Trading Technologies decision and why eligibility was found there.  The decision provides some background on the problem being addressed and what the claims at issue represent:
The '132 and '304 patents describe and claim a method and system for the electronic trading of stocks, bonds, futures, options and similar products. The patents explain problems that arise when a trader attempts to enter an order at a particular price, but misses the price because the market moved before the order was entered and executed. It also sometimes occurred that trades were executed at different prices than intended, due to rapid market movement. This is the problem to which these patents are directed.
The patents are for "[a] method and system for reducing the time it takes for a trader to place a trade when electronically trading on an exchange, thus increasing the likelihood that the trader will have orders filled at desirable prices and quantities." '132 patent , Abstract; '304 patent , Abstract. The patents describe a trading system in which a graphical user interface "display[s] the market depth of a commodity traded in a market,1 including a dynamic display for a plurality of bids and for a plurality of asks in the market for the commodity and a static display of prices corresponding to the plurality of bids and asks." '132 patent col. 3, ll. 11-16; '304 patent col. 3, ll. 15-20. In the patented system bid and asked prices are displayed dynamically along the static display, and the system pairs orders with the static display of prices and prevents order entry at a changed price.

Trading Technologies at 1002-1003.  In the immediately preceding quotation, while the system was meant to trade financial items, the system was actually a computer interface improvement meant to address problems with previous computer interfaces, the problems including trades that were entered too slowly for the fast-moving market, and that could lead to trades at different prices than intended.  Note that the system prevents order entry at a changed price.
Trading Technologies next presents the following representative claim:
1. A method for displaying market information relating to and facilitating trading of a commodity being traded in an electronic exchange having an inside market with a highest bid price and a lowest ask price on a graphical user interface, the method comprising;
dynamically displaying a first indicator in one of a plurality of locations in a bid display region, each location in the bid display region corresponding to a price level along a common static price axis, the first indicator representing quantity associated with at least one order to buy the commodity at the highest bid price currently available in the market;
dynamically displaying a second indicator in one of a plurality of locations in an ask display region, each location in the ask display region corresponding to a price level along the common static price axis, the second indicator representing quantity associated with at least one order to sell the commodity at the lowest ask price currently available in the market;
displaying the bid and ask display regions in relation to fixed price levels positioned along the common static price axis such that when the inside market changes, the price levels along the common static price axis do not move and at least one of the first and second indicators moves in the bid or ask display regions relative to the common static price axis; displaying an order entry region comprising a plurality of locations for receiving commands to send
trade orders, each location corresponding to a price level along the common static price axis; and
in response to a selection of a particular location of the order entry region by a single action of a user input device, setting a plurality of parameters for a trade order relating to the commodity and sending the trade order to the electronic exchange.

Trading Technologies at 1003.  The above claim describes the interface in a fair amount of detail.  There are dynamic display regions for both bid prices and ask prices, presumably to help visualize a fast-changing market.  With a single action of a user input device, a user may set a plurality of parameters for a trade order and send the trade order to the electronic exchange.  Presumably this is a faster interface for entering a trade order that is meant to address keeping up with a fast-moving market.  While the point of the interface is to trade financial items, note that the system itself is very much directed to a particular graphical user interface with special advantages that flow from the interface itself and are meant to address previous interface problems such as slowness to use, relative to the market.
The decision provided the following analysis:
The district court first applied Step 1 of this two-step framework. The court held that, rather than reciting "a mathematical algorithm," "a fundamental economic or longstanding commercial practice," or "a challenge in business," the challenged patents "solve problems of prior graphical user interface devices . . . in the context of computerized trading[] relating to speed, accuracy and usability." Dist. Ct. op., [2015 BL 47693], 2015 U.S. Dist. LEXIS 22039 , [WL ] at *4 (citations omitted). The court found that these patents are directed to improvements in existing graphical user interface devices that have no "pre-electronic trading analog," and recite more than "'setting, displaying, and selecting' data or information that is visible on the [graphical user interface] device." Id .
The district court explained that the challenged patents do not simply claim displaying information on a graphical user interface. The claims require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface's structure that is addressed to and resolves a specifically identified problem in the prior state of the art. The district court concluded that the patented subject matter meets the eligibility standards of Alice Step 1. We agree with this conclusion, for all of the reasons articulated by the district court, including that the graphical user interface system of these two patents is not an idea that has long existed, the threshold criterion of an abstract idea and ineligible concept, as the court explained in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66 , 73 , 132 S. Ct. 1289 , 182 L. Ed. 2d 321 (2012) (the patent must "amount to significantly more in practice than a patent upon the [ineligible concept itself]").
The district court alternatively continued the analysis under Alice Step 2, and determined that the challenged claims recite an "inventive concept." The court observed that Step 2 "requires something different than pre-AIA §§ 102 and 103 ." Dist. Ct. op., [2015 BL 47693], 2015 U.S. Dist. LEXIS 22039 , [WL ] at *8. The court identified the static price index as an inventive concept that allows traders to more efficiently and accurately place trades using this electronic trading system. The court distinguished this system from the routine or conventional use of computers or the Internet, and concluded that the specific structure and concordant functionality of the graphical user interface are removed from abstract ideas, as compared to conventional computer implementations of known procedures. Thus the court held that the criteria of Alice Step 2 were also met.
The district court's rulings are in accord with precedent. Precedent has recognized that specific technologic modifications to solve a problem or improve the functioning of a known system generally produce patent-eligible subject matter. In DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014), the court upheld the patent eligibility of claims "necessarily rooted in computer technology" that "overcome a problem specifically arising in the realm of computer networks." Id. at 1257 . Similarly, "claimed process[es] us[ing] a combined order of specific rules" that improved on existing technological processes were deemed patent-eligible in McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299 , 1315 (Fed. Cir. 2016). Claims that were "directed to a specific improvement to the way computers operate, embodied in [a] self-referential table," were deemed eligible in Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 , 1334 (Fed. Cir. 2016).

Trading Technologies at 1004-1005.  Trading Techologies concluded with:

Conclusion
It is not disputed that the TTI System improves the accuracy of trader transactions, utilizing a software-implemented programmatic met. For Section 101 purposes, precedent does not consider the substantive criteria of patentability. For Section 101 purposes, the claimed subject matter is "directed to a specific improvement to the way computers operate," id ., for the claimed graphical user interface method imparts a specific functionality to a trading system "directed to a specific implementation of a solution to a problem in the software arts." Id. at 1339 .
The district court's analysis and conclusions conform to precedent. The decision that the subject matter claimed in the '132 and '304 patents is patent-eligible in terms of Section 101 is affirmed. No other statutory criteria of patentability are before us on this appeal, and we state no opinion thereon.
AFFIRMED

Trading Technologies at 1006.  It is important to note that this decision was issued in 2017, before USPTO 101 analysis was updated in 2019 to include such changes as Prongs 1 and 2 of Step 2A.  However, Trading Technologies is still educational with respect to eligibility via user interface features, and we must also address Applicant’s argument that is with respect to Trading Technologies.  From the above analysis quotations from the decision, we see that key features that led to an eligibility conclusion in Trading Technologies include:  (1)  the system was viewed as a computing improvement, not simply a business process improvement; and (2)  the graphical user interface imparted a specific functionality to a trading system directed to a specific implementation of a solution to a problem in the software arts.  Note that the problem being solved here was viewed as a software problem and not simply a trading problem.
Now let us turn our attention to the first “transmitting...” paragraph of Claim 23 (for example) and determine if it is comparable to Trading Technologies in a way that would indicate eligibility.  The paragraph transmits a notification to a user computing device.  The notification includes at least one criterion that caused the processor from earlier in the claim to determine that a potential alert condition is likely to occur.  At this point, the paragraph is just describing an informational communication, the contents of which are part of the abstract idea, that is communicated across a generic computing system.  The paragraph then continues by stating that the communication is for display of an interactive graphical display, which includes three items:  (i)  the potential path from the origin to the destination, (ii)  at least one modified potential path from the origin to the destination, and (iii)  one or more icons, which when selected cause the display to focus on an associated portion of the potential path or the modified potential path.
An interactive graphical display for communicating information and receiving user input is a generic computing system component, without more.  For example, see long-time user interfaces such as on Microsoft Windows.  It should also be noted that interactive graphical displays can still display information using text.  For example, see a typical graphics-capable web browser.  Although the paragraph states that the interactive graphical display includes the potential path and the at least one modified potential path, it is possible to read this as not necessarily being map-based.  For example, it could be an interactive graphical display which displays text descriptions of those paths.  The actual data content here is part of the abstract idea, as it has to do with the routing of the shipment.  Simply displaying data content in text form on an interactive graphical display, without more, would still not get past the ineligible combination of a mere abstract idea being performed on a generic computing system.
Even if Applicant were to amend to require that the paths are displayed via map format, this still would be unlikely to help with 101, without more, because displaying data content on a map on an interactive graphical display has been common for long enough that it too would be a generic computing system component.
This leaves us with (iii) in the paragraph for our remaining 101 analysis:  the one or more icons, which, when selected, cause the display to focus on an associated portion of one of the paths.  Selectable icons, in and of themselves, have been common for years in graphical user interfaces and therefore would be further generic computing system components.  However, what about one or more icons, which, when selected, cause the display to focus on an associated portion of one of the paths?
To answer this question, we look to Applicant’s specification to further our understanding about what is meant by “focusing” on the path portions here.  If we search Applicant’s patent application publication for the text-string “focus”, we only get one result, in paragraph [0086], which states:  “Furthermore, selection of an icon or point of the journey on the interactive map may cause the data timeline to automatically focus on the time in the timeline corresponding to the selected location point in the journey.”  Paragraph [0086] describes Figure 8, which represents an interface screen having a timeline above a map.  Applicant’s patent application publication does not provide a definition for what exactly “focus” means in this context, but, by the plain meaning of focus, an example would presumably include something like placing an indicator at a particular point in the timeline, that corresponds to the time that the shipment would be at a location, when the user selects that location in the shipment’s journey on the map.
Even though this was the only occurrence of the text-string “focus” in Applicant’s patent application publication, it does not describe the subject limitation here:  one or more icons which cause the display to focus on an associated portion of a path.  Paragraph [0086]’s use of “focus” is with respect to focusing on a time in a timeline, not focusing on a portion of a path.  However, by “focus” in Claim 23, Applicant may be referring to a different portion of Applicant’s specification, one in which a different word than “focus” was used to describe the same feature.  Examiner reviewed Applicant’s patent application publication for such further description (this also had to be done for 112, written description requirement, purposes), including searching for the text-string “icon.”  Examiner found the following relevant portions of Applicant’s patent application publication:
a.  More paragraph [0086]:  “The customer interface may also display icons on the data timeline indicating detected alert conditions, such as by displaying a box with an exclamation point. Detailed information regarding the alert condition, proposed alternative options, and the selected alternative option for journey modification may be displayed upon selecting a particular alert condition icon.”  This quotation does describe an icon which, upon selection, presents information about a modified potential path.  This seems to indicate that “focusing” on a path may include simply presenting information about the path, even potentially via text.
b.  More paragraph [0086]:  “In some embodiments, the customer interface may also include an interactive map, showing the current journey route, and the real-time location of the package determined by journey schedule, package scan data, and/or GPS data from sensor device 120. The interactive map may also include icons indicating points along the journey route where alert conditions were detected. Icons displayed on the interactive map may be selected by customer 112, to cause server 210 to generate and display one or more pop-up windows including information about the journey at the selected point.”  This quotation describes an icon on the current path (which would include pre-modification).  If one clicks on the icon, one may be presented with a pop-up window including information about the path at the location corresponding to that icon.  Such information appears to potentially even be text, again.  This seems to indicate that “focusing” on a path in Claim 23 may include simply presenting information about the path in a pop-up window, even potentially via text.
c.  Paragraph [0093]:  “Upon receiving selection of the alert condition icon, or selection of the pop-up window, server 210 may present one or more alternative options for mitigating the delay (not shown in figure).”  An option for mitigating a delay in Applicant’s application may include modifying the path.  Therefore, this quotation can be viewed as describing an icon which, upon selection, causes the presentation of an option about modifying the path.  Again, this could simply be the presentation of text information.  This seems to indicate that “focusing” on a path in Claim 23 may include simply presenting information about the path, even potentially via text.
Thus, based on the above discussion, it appears that, when Applicant’s claims recite an icon’s selection causing a display to “focus” on an associated portion of the potential path or the modified potential path, this may refer to simply presenting information about the portion of that path on the display, potentially even simply text.  An icon displaying information, such as text information, on a screen upon selection has been widely used for long enough to be considered to be a generic computing system component.  Thus, representative Claim 23 continues to be merely an abstract idea performed on generic computing components, without more, which is not patent-eligible under 101 guidance.
As for comparison with Trading Technologies, Trading Technologies was different from Applicant’s interface because it was not an interface that could be dismissed as a generic computing system component.  The Trading Technologies interface had dynamic components meant to keep up with a fast-changing market.  The Trading Technologies interface also had a single-action input procedure which addressed the problem of slowness of previous interfaces with respect to placing trade orders, a past technical issue being addressed technologically.  Unlike Applicant’s icon discussed above, the interface features in Trading Technologies could not be interpreted as amounting to potentially only presenting text information on the screen, in response to selecting an icon.
Therefore, Examiner does not find this Applicant argument to be persuasive.
Claim Interpretation
In response to Applicant’s amendment of the claims, none of the elements/limitations of Applicant’s claims are currently being interpreted under 35 U.S.C. 112(f)/sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 23 and 25-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 23, Claim(s) 23 recite(s):
- receiving information including an origin and a destination associated with the shipment of the object;
- determining a potential path for the shipment from the origin to the destination before the shipment leaves the origin;
- determining whether a potential alert condition is likely to occur on the potential path before the shipment leaves the origin;
- determining a mitigation-options set including at least one mitigation option, wherein each mitigation option in the set when implemented is predicted to mitigate the potential alert condition;
- outputting, to a user, a notification including at least one criterion that caused a determination that the potential alert condition is likely to occur for outputting including (i) the potential path from the origin to the destination, (ii) at least one modified potential path from the origin to the destination, and (iii) output focusing on an associated portion of the potential path or the modified potential path;
- receiving, from the user, a selection of a mitigation option from the set;
- generating instructions for the shipment of the object along a modified potential path from the origin based on the selection received from the user;
- outputting an instruction to initiate shipment of the object on a vehicle configured to travel along at least a part of the modified potential path.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  encompasses a commercial shipping service;
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interaction between the user and the delivery service (which may encompass humans).
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- processor; outputting via transmitting; user computing device; outputting via displaying; interactive graphical display; one or more icons, which when selected cause the display to output:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 25-28, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
The added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 26 merely specifies options for modifying the potential path.

Claim(s) 23 and 25-28 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.
	
Claim(s) 30-31 and 33-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 30, Claim(s) 30 recite(s):
- receiving information including an origin and a destination associated with the shipment of the object;
- simulating a journey associated with the shipment before the shipment leaves the origin, the simulated journey including a potential path from the origin to the destination;
- determining whether a potential alert condition is likely to occur during the simulated journey before the shipment leaves the origin;
- determining a mitigation-options set including at least one mitigation option, wherein each mitigation option in the set when implemented is predicted to mitigate the potential alert condition;
- outputting, to a user, a notification including at least one criterion that caused a determination that the potential alert condition is likely to occur for outputting including (i) the potential path from the origin to the destination, (ii) at least one modified potential path from the origin to the destination, and (iii) output focusing on an associated portion of the potential path or the modified potential path;
- receiving, from the user, a selection of a mitigation option from the set;
- generating instructions for the shipment of the object from the origin via a modified journey based on the selection received from the user;
- outputting an instruction to initiate shipment of the object on a vehicle configured to travel along at least a part of the modified journey.
(Note that simulating is described at a high level.)
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  encompasses a commercial shipping service;
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interaction between the user and the delivery service (which may encompass humans).
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- processor; outputting via transmitting; user computing device; outputting via displaying; interactive graphical display; one or more icons, which when selected cause the display to output:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 31 and 33-34, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- displaying (claims 33-34);
- icon (claims 33-34);
- receiving selection (claim 34).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, the remaining additional portion of claim 31 merely adds a type of recommendation function to the abstract idea.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 30-31 and 33-34 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim(s) 35-37 and 39-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 35, Claim(s) 35 recite(s):
- receive information including an origin and a destination associated with the shipment of the object;
- simulate a journey associated with the shipment before the shipment leaves the origin, the simulated journey including a potential path from the origin to the destination;
- determine whether a potential alert condition is likely to occur during the simulated journey before the shipment leaves the origin;
- determine a mitigation-options set including at least one mitigation option, wherein each mitigation option in the set when implemented is predicted to mitigate the potential alert condition;
- output, to a user, a notification including at least one criterion that caused a determination that the potential alert condition is likely to occur for outputting including (i) the potential path from the origin to the destination, (ii) at least one modified potential path from the origin to the destination, and (iii) output focusing on an associated portion of the potential path or the modified potential path;
- receive, from the user, a selection of a mitigation option from the set;
- modify the simulated journey based on the received selection;
- output information associated with the modified journey to the user;
- output an instruction to initiate the shipment of the object on a vehicle configured to travel along at least a part of the modified journey.
(Note that simulating is described at a high level.)
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  encompasses a commercial shipping service;
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interaction between the user and the delivery service (which may encompass humans).
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- a system, comprising:  at least one memory device configured to store executable instructions; and at least one processor configured to execute the stored executable instructions; memory device; executable instructions; processor; outputting via transmitting; user computing device; outputting via displaying; interactive graphical display; one or more icons, which when selected cause the display to output:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 36-37 and 39-42, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- icon (claims 39-40);
- displaying (claims 39-40 and 42);
- receiving selection (claim 40);
- graphical display (claim 42).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 37 merely further specifies the at least one criterion.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 35-37 and 39-42 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Braumoeller, US 7747543 B1 (dynamically determining actual delivery information for orders based on actual order fulfillment plans);
b.  Day, US 20100106603 A1 (system, method and device for predicting navigational decision-making behavior).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628